Case 1:99-mc-09999 Document 1465-1 Filed 11/19/18 Page 1 of 18 PageID #: 159758




                           Exhibit A
Case 1:99-mc-09999 Document 1465-1 Filed 11/19/18 Page 2 of 18 PageID #: 159759


                                                                                                               USOO5845070A
      United States Patent (19)                                                                  11 Patent Number:                      5,845,070
      Ikudome                                                                                   (45) Date of Patent:                  Dec. 1, 1998
       54 SECURITY SYSTEM FOR INTERNET                                                     57                     ABSTRACT
               PROVIDER TRANSACTION
                                                                                          This invention provides Security controls against exposing
       75      Inventor: Koichiro Ikudome, Arcadia, Calif.                                Confidential Information that is required to purchase goods
                                                                                          and services from Internet Entity 56 offered on a home page
       73 Assignee: Auric Web Systems, Inc., Pasadena,                                    site. The Confidential Information is input to a data base 52
                              Calif.                                                      which is part of a tracking and authentication module 50.
                                                                                          Including in the tracking and authentication module 50 is a
                                                                                          certification server 54, and authentication server 53 and the
       21      Appl. No. 769,590                                                          database 52. A series of look-up tables, 200, 300 and 400 are
       22 Filed:              Dec. 18, 1996
                                                                                          provided in the database 52 and the data entries in the tables,
                                                                                          including the Confidential Information, is tied to a first data
      (51) Int. Cl." ...................................................... G06F 11/00    Set which typically includes a user's ID/password and a
       52 U.S. Cl. ............... 395/187.01; 395/186; 395/187.01;                       Second data Set comprising a framed IP address issued for
                                     395/188.01; 395/200.59; 380/25
                                                                                          use only during each log-in - log-out Session. It can be any
                                                                                          form of alpha-numerical designation. The Confidential
       58 Field of Search ......................... 395/200.16, 200.17,                   Information contained in table 400, if misappropriated,
                       395/187.01, 186, 188.01, 200.59; 380/25                            could be used to make purchases chargeable to the user. The
                                                                                          purchases can be made without the Confidential Information
                                                                                          leaving the data base 52 (table 400). The second data set is
       56)                       References Cited                                         used to query the module 50 for validation of the user's
                                                                                          creditworthineSS and transaction completed by the database
                         U.S. PATENT DOCUMENTS                                            Sending a message to the issuer of the credit card to charge
                                                                                          the user's account or alternatively noticing the Internet
             4,218,738 8/1980 Matyas et al. ............................ 380/25           Entity to directly bill user. An additional Security measure is
             5,694,595 12/1997 Jacobs et al. ...................... 395/187.01            provided by the System assigning a third data Set consisting
             5,696,898 12/1997 Baker et al. ....................... 395/187.01            of the destination address of each and every Internet Entity
             5,699,513 12/1997 Feigen et al. ...................... 395/187.01            that the user contacts during a log-in - log-out Session which
                                                                                          is tracked by being entered into any one of the tables 200,
      Primary Examiner Robert W. BeauSoliel, Jr.                                          300 or 400. It provides another level of validation against the
                                                                                          first and Second data sets.
      Assistant Examiner Pierre Eddy Elisca
      Attorney, Agent, or Firm-Sheldon & Mak                                                             13 Claims, 4 Drawing Sheets

                                                                                         -12            - 10
                                                  USER DIALS UP THE INTERNET
                                                  BY INPUTTING ID & PASSWORD
                                                 ENCRYPTED IN STANDARD MEDIUM

                                                                                         -14
                                                INPUT ID/PASSWORD DECRYPTED
                                             AT THE POINT OF PRESENCE (POP) AND
                                             SUBMITTED TO AUTHENTICATION SERVER
                                                                                         -16
                                                AUTHENTICATION SERVER ACCESSES
                                                  DATA BASE FOR CONFIRMATION

                                                                                                         17
                                            DATA BASE PERFORMS WALIDATION CHECK
                                                OF LOOK-UP TABLES COMPARING                             NOT CONFIRMED
                                               USER'S APPLICATION INPUT DATA                            ACCESS DENIED

                                                                                         -20
                                              CONFIRMATION OF ID/PASSWORD SENT
                                              TO AUTHENTICATION SERVER AND POP
                                                                                         4-22           21
                                                    POP DYNAMICALLY ISSUES
                                                  FRAMED IP ADDRESS TO USER                             USER ACCESS
                                                INPUT TO AUTHENTICATION SERVER                        OPEN TO INTERNET
                                                 AND DATA BASE TABLES UPDATED
                                                                                         -24
                                                    USER BROWSES AND ENGAGES
                                                       INTERNET ENTITY AND
                                                       ACTIVATES "BUY" SIGNAL
Case 1:99-mc-09999 Document 1465-1 Filed 11/19/18 Page 3 of 18 PageID #: 159760




      U.S. Patent           Dec. 1, 1998     Sheet 1 of 4            5,845,070




              USER DIALS UP THE INTERNET
              BY INPUTTING ID & PASSWORD
             ENCRYPTED IN STANDARD MEDIUM


             INPUT ID/PASSWORD DECRYPTED
          AT THE POINT OF PRESENCE (POP) AND
          SUBMITTED TO AUTHENTICATION SERVER
                                             16
            AUTHENTICATION SERVER ACCESSES
              DATA BASE FOR CONFIRMATION
                                             18
                                                              17
          DATA BASE PERFORMS WALIDATION CHECK
              OF LOOK-UP TABLES COMPARING                    NSSEE
             USER'S APPLICATION INPUT DATA                   ACC     ENIED
                                             20
           CONFIRMATION OF ID/PASSWORD SENT
           TO AUTHENTICATION SERVER AND POP
                                             22
                POP DYNAMICALLY ISSUES                        21
              FRAMED IP ADDRESS TO USER                       USER ACCESS
            INPUT TO AUTHENTICATION SERVER                  OPEN TO INTERNET
             AND DATA BASE TABLES UPDATED

               USER BROWSES AND ENGAGES
                  INTERNET ENTITY AND
                 ACTIVATES "BUY" SIGNAL
Case 1:99-mc-09999 Document 1465-1 Filed 11/19/18 Page 4 of 18 PageID #: 159761




      U.S. Patent            Dec. 1, 1998        Sheet 2 of 4            5,845,070




                  INTERNET ENTITY SUBMITS
                ENCRYPTED FRAMED IP ADDRESS
                     ENTITY'S ID/PASSWORD
                   TO CERTIFICATION SERVER


                CERTIFICATION SERVER SEARCHES                    INTERNET ENTITY
                 ENTRIES FOR AUTHENTICATING                      NOT RECOGNIZED
                        INTERNET ENTRY                             TRANSACTION
                                                                   TERMINATED

                 CERTIFICATION SERVER SUBMITS
               ENCRYPTED MESSAGE TO DATA BASE
               FOR WALIDATING USER TRANSACTION
                WITH APPROWED INTERNET ENTITY
                                                   34
                       DATA BASE SCANS                          USER NOT WALIDATED
                        LOOK-UP TABLES                           TRANSACTION NOT
                FOR WALIDATING CREDIT STANDING                     CONSUMMATED

                  WALIDATION CONFIRMED TO
                  CERTIFICATION SERVER AND
              AUTHENTICATION SERVER; DATA BASE
                  AUTHORIZES POP TO SUBMIT
               CREDIT CARD DATA TO CARD ISSUER
                                                   29
          INTERNET ENTITY ADVISED OF USER CLEARANCE
            AND TO PROVIDE THE GOODS OR SERVICES
Case 1:99-mc-09999 Document 1465-1 Filed 11/19/18 Page 5 of 18 PageID #: 159762
Case 1:99-mc-09999 Document 1465-1 Filed 11/19/18 Page 6 of 18 PageID #: 159763
Case 1:99-mc-09999 Document 1465-1 Filed 11/19/18 Page 7 of 18 PageID #: 159764



                                                               5,845,070
                                    1                                                                    2
              SECURITY SYSTEM FOR INTERNET                                  unauthorized use when carrying out a transaction on the
                 PROVIDER TRANSACTION                                       Internet. The security feature of the invention involves
                            BACKGROUND                                      establishing a database to which is input the user's assigned
                                                                            framed IP address which becomes the second data set valid
         This invention relates generally to a method of authenti           only for a specific log-in - log-out Session. AS part of this
      cating an Internet user's identity and providing Security             Security feature, there is provided a tracking and authenti
      control for confidential information usable for completing            cation module comprising a certification Server, an authen
      transactions with an Internet Entity and more particularly to         tication Server and a database each performing a validation
      the preservation and tracking of the flow of confidential             function before authorizing use of the user's Confidential
      information necessary to complete the transaction during a            Information Stored in the database.
      Specific log-in - log-out Session on the Internet.
                                                                               The Security process is initiated when the user logs onto
                             DISCUSSION                                     the Internet using an ID and a password which represents a
         The advent of the Internet System has generated a grow             first data Set. AS the user Selects an Internet Entity with
      ing number of individuals Subscribing to the Services of an           which it intends to carry out a transaction, Such as for
      Internet Service Provider desirous of purchasing goods or        15   example, a purchase transaction to be paid by credit card or
      other Services. Usually a user will access the System by              the issuance of a billing Statement, the first Set of data is fed
      inputting Some personal identification and a password.                into a computer base controller to control modems and
      While the ability to simply access the system by dialing up           communication protocols (PPP) running on an equipment
      using a PC is a desirable feature, it exposes the user to the         known as point of presence (POP) subject to a security key.
      risk of having its confidential information misappropriated.          AS part of the Security feature, the database will have input
      Usually, a user as part of the Subscription application will          the necessary Confidential Information of the user as part of
      disclose to the Internet provider necessary credit card               the Subscription process. The first data Set is tied to the
      information, credit ratings, driver's license information,            Confidential Information. The POP transmits the first data
      credit limits, a Social Security number and other pertinent           Set to the authentication Server of the tracking and authen
      information (all hereinafter referred to as “Confidential        25   tication module requesting validation. The authentication
      Information') which could be misappropriated and any                  Server in turn accesses the database which includes a Series
      resulting unauthorized use cause financial loSS to the user.          of look-up tables enabling a comparison of the first data Set
         A number of methods have been proposed to provide                  with the Confidential Information. In response to a database
      security for the kinds of Confidential Information that is            check of the userID, the authentication Server authorizes the
      typically exchanged between a user and an Internet Entity.            POP to issue in real time a new framed IP address. To effect
      For example, Such Systems bearing the trade names                     a transaction with an Internet Entity the user keys in an
      CYBERCASH and NETCASH are currently available. Such                   appropriate signal which is a “buy” order. The buy order
      known systems Suffer from the disadvantage that the user is           Signal initiates the transaction by passing the Second data Set
      required to provide the Software to encrypt the protected             to the Internet Entity which starts the validation process
      information. It will be understood that any encrypted mes        35   through the tracking and authentication module.
      Sage requires appropriate decryption Software available to               The authentication Server, reading a Successful match will
      the Internet Entity who is a party to the transaction.                communicate with the POP identifying the assigned framed
         Currently, a user can access the Internet by providing an          IP address to the user. Concurrently the framed IP address is
      identification number and/or password which forms the                 input to the database updating the look-up tables. The third
      basis for entry to the System. Generally, the Transport          40   component of the tracking and authentication module is the
      Control Protocol (TCP) used in Internet communications, in            certification Server which is accessed by the Internet Entity,
      conjunction with Internet Protocol (IP) offers some measure           e.g. an Internet home page Site. Based on the Second data Set,
      of security because the unauthorized use of the IP address            the framed IP address, a transaction between a user and the
      would be readily recognized by the TCP thereby thwarting              Internet Entity is screened by the Entity Submitting the
      the unauthorized use. Presently available dial-up Services       45   framed IP address to the certification server. There is pro
      will accept a user's personal identification number (ID) or           Vided in the certification Server validation data that authen
      other identifying password to bridge a proprietary commu              ticates the Internet Entity as authorized to offer its services
      nication line with Internet. Using well known point of                on the Internet. After an initial authentication of the Internet
      presence (POP) the ID is submitted to an authentication               Entity, the user's framed IP address is input to the database
      server to check whether the ID is in the authentication server   50   for a match with the look-up tables.
      protocol database. Authentication will result in the POP                 The database in response to a user ID inquiry determines
      issuing a pre-assigned framed user IP address. Thus the user          the identity of the user that is currently using the framed IP
      is assigned a framed IP address in accordance with known              address, tieing the Confidential Information corresponding
      Systems but there is absent any control relating it to the            to the user ID. The data base will record the charges for the
      user's Confidential Information. The issuance of the framed      55   transaction and Send a billing Statement or instruct the
      IP address is a gating function that identifies the user as a         certification server to release the Confidential Information to
      Subscriber and any additional data entered into the System            the Internet Entity through data encryption. In special cir
      merely courses through unprotected. Prior to completing any           cumstances the database will authorize the credit card issuer
      transaction the Internet Entity will request clearance of             to charge user's account.
                                                                       60
      user's Confidential Information. This is where the currently               BRIEF DESCRIPTION OF THE DRAWINGS
      known Security controls fail to protect the user's Confiden             FIGS. 1 and 2 show a flow chart of the method of
      tial Information against potential misappropriation and
      unauthorized use.                                                     dynamically authenticating a user and assigning a framed IP
                                                                            address to the user in accordance with the principles of this
                 SUMMARY OF THE INVENTION                              65   invention;
         The invention provides a method for authenticating a                 FIG. 3 shows the relationship of the tracking and authen
      user's Confidential Information and preserving it against             tication modules of this invention;
Case 1:99-mc-09999 Document 1465-1 Filed 11/19/18 Page 8 of 18 PageID #: 159765



                                                                   5,845,070
                                      3                                                                       4
        FIG. 4 shows the representative data in the look-up tables              to the Internet by inputting its first data Set 12 to the point
      in the data base of FIG. 2; and                                           of presence (POP) it is submitted to the authentication server
        Appendices A-1, A-2 and A-3 of the Software listings.                   53 where it is run through a check to match it to the user's
                                                                                ID and password, table 400 referenced in Appendix A-3: 2,
                      DETAILED DESCRIPTION                                      3. The log-in time will be input to the table 300. Upon
         Referring to FIGS. 1 through 4, they show the general                  finding a match the authentication Server 53 sends a vali
                                                                                dation message to the POP referenced in Appendix A-2: 120,
      method of the invention identified with the general reference             121, issues a Second data Set, namely a new framed IP
      numeral 10. It provides for authenticating a user to conduct              address which concurrently updates the data base 52 in
      transactions on the Internet during a specific log-in - log-out           accordance with Appendix A-1: 37, 41 with corresponding
      Session and provides appropriate Security control of the                  user ID.
      Confidential Information necessary to complete the transac                  The user thereafter will refer to the framed IP address as
      tion. Reference will also be made to the relevant numbered
      items in the Software listing of Appendices A-1, A-2 and                  he Surfs through the various Internet Entities looking for
      A-3.
                                                                                particular goods or Services during a log in Session. AS the
                                                                           15   user engages Internet Entities using his framed IP address
        Typically the user will access the Internet from a personal             the tracking and authentication module 50 will access the
      computer (PC) by inputting his identification and password                certification server 54 validating the Internet Entity authen
      as a first data Set 12. The first data Set is Sent to an                  ticating the user by his framed IP address.
      authentication server 14 where it is subjected to a first                    The Internet Entity which is also known as the worldwide
      validation check 16 and Submitted to the database tables
                                                                                web server (WWW) is represented by the certification server
      (FIG. 4), identified generally with the reference numeral                 54 (FIG. 3) When the user decides to transact business with
      corresponding to lines 2 and 3 in Appendix A-3. Confirma                  the Internet Entity it activates an appropriate key which
      tion of the initial validation check 18 (FIG. 1) of the first data        Signals a “buy' authorization. This invokes the tracking and
      set will generate a second data set 20 and 22. As will be                 authentication module 50 by inputting the second data set to
      understood the validation certification and authentication
      processes are carried out in real time. The dynamically
                                                                           25   the data base 52 (FIG. 3). The Internet Entity in response to
                                                                                a “buy” order Submits the framed IP address to the certifi
      assigned framed IP address to new user is a known function                cation server 54 (FIG. 2) which contains the authorized
      of the POP. It will be appreciated that the second data set can           listing of Internet Entities. The Internet Entity server 56
      comprise any form of alpha or numeric data and it is                      (FIG. 3) has input the user's encrypted framed IP address
      intended that it not be limited to an address form.                       which is transmitted to the certification server 54. The
        The tracking and authentication module (FIG. 3) of this                 certification server 54 in response to a “buy' order requires
      invention, identified generally with the numeral 50, signifi              the Internet Entity 56 to send its request message 26 (FIG.
      cantly expands the protection beyond the initial issuance of              2) encrypted with a key identifying itself. The certification
      the new framed IP address. With the validation of the user's              server 54 validates the authenticity of the Internet Entity 28
      ID/password (first data Set) and issuance of the Second data         35   (FIG. 2). If validated, the user's first data set coupled with
      set (20 and 22) the framed IP address, the POP has initiated              the newly issued framed IP address, the second data set, will
      the log-in process for the user. Accompanying the log-in                  identify the user by reading data base table 200, Appendix
      message is Such information as the time record, ID and                    A-1:37-41. With the appropriate identification of the user's
      framed IP address. These are entered into the tables, 200 and             framed IP address, the certification server 54 (FIG. 3) sends
      300, shown in FIG. 4 Software listing: A-1:37, 41, A-2: 113,         40   a message 30 (FIG. 2) to the database tables to read the
      117. The database of FIG. 3 is expanded to contain the                    Confidential Information by using the first data set with the
      previously submitted Confidential Information that corre                  database tables Appendix A-3: 2-16, 22-45. Unless the
      sponds to the user's first data set (ID/password) and Second              user's Confidential Information appropriately qualifies to
      data set (framed IP address). By these data base entries the              meet completing the transaction, the tracking and authenti
      user's Confidential Information is tied to the first and second      45   cation module 50 will generate an error Signal 32 denying
      data Sets.                                                                the transaction. The protected information in the database 52
         Included in the data requirements for the database is a                (FIG. 3) necessary to complete the transaction is validated
      destination address. It will be understood that the tracking              34 (FIG. 2) to the extent that it is tied to the user. It will not
      and authentication module 50 can perform its security                     be disclosed outside the database unless Special provision is
      control using only the framed IP address. However, when              50   made to release it. The option is available in certain Special
      combined with the destination address which is the IP                     circumstances to Send the Confidential Information to the
      address of the Internet Entity it affords an additional level of          Internet Entity. Once the user's credit Standing is confirmed
      security. The user is issued the framed IP address 20 and 22              the transaction is validated to the Internet Entity 26 so it can
      and can use it for the instant transaction with an Internet               be completed.
      Entity to purchase either goods or Services.                         55      Referring to FIG. 4 there is shown the look-up tables and
         FIG. 3 illustrates the software that comprises the tracking            data base part of the tracking and authentication module.
      and authentication module identified generally with the                   Starting with the session table 300 the session ID is cor
      numeral 50. It is effective in controlling the confidentiality            roborated with the user ID along with the log-in time. The
      of the users information. Included in the tracking and                    next table 200, Appendix A-1:36-37, deals with the framed
      authentication module 50 is the data base 52, the authenti           60   IP address in which user ID exists only for the current log-in
      cation server 53 and the certification server 54. The Internet            Session. Access to the additional information, the user table
      Entity 56 is equipped with software that communicates with                400 is conditioned based on the entries in table 200, namely
      the certification server 54. The user's Confidential Informa              the framed IP address and user ID being matched. The user
      tion is made part of the data base 52 at the time it subscribes           table 400 provides the essential Confidential Information
      to use the Internet. The data base 52 software includes a            65   necessary for completing the transaction, namely assuring
      server of look-up tables which contain the user's Confiden                the Internet Entity 56 receives payment. It will be under
      tial Information as shown in FIG. 4. As a user initiates acceSS           stood that the table 300 merely creates a retrievable record
Case 1:99-mc-09999 Document 1465-1 Filed 11/19/18 Page 9 of 18 PageID #: 159766



                                                                5,845,070
                                     S                                                                     6
      of the data entries and generally does not participate in the          clearance is input to the Session table 300, Appendix A-2:
      validation process.                                                    112-123 and Appendix A-1: 17-28.
         The user table 400 contains addressability information of             An alternative form of consummating the transaction
      the user, Such as one or more unexpired credit card numbers,           provides that the database 52 instruct the certification server
      credit limits, driver's license information, credit rating as a        54 of the clearance accompanied by instructions and infor
      function of the billing amount. If a run through of the                mation that permits the Internet Entity to send a bill directly
      information for the current buy order input to the data base           to the user.
      is corroborated with the framed IP address, the user ID, the             The tracking and authentication module 50 provides for
      Session ID, the password and other financial benchmarks, an            an alternate Security control that monitors and tracks the
      instruction is Sent to the Internet Entity that the transaction        destination address of the user as he browses the available
      is validated. Once cleared the database instructs the ISP to           destination Internet Entities for the kinds of goods or Ser
      Submit the charge under the user's credit card directly to the         vices he may be interested in. The table 200, Appendix A-1:
      credit card company who pays the Internet Entity.                      37–44, in addition to the framed IP address includes the
         In practice, after browsing through a particular home page     15
                                                                             destination address which is monitored by the tracking and
      of an Internet Entity the user will execute a “buy' order 24           authentication module 50. As the user contacts different
      (FIG. 1) activating an appropriate computer key. Once the              Internet Entities 56 the POP generates a new destination
      “buy” order is executed the Internet Entity 56 (FIG. 3)                address which replaces the previous destination address in
      Submits the charge order against the framed IP address to the          table 200 forming the referential address. With the additional
      certification server 54. It is put through a validation check          Security control the data base 52 is now programmed to
      and if it matches the new user ID, the log-in time, the buy            validate a transaction Subject the referential address in the
      order clearance is communicated to the data base 52. The               date base.
Case 1:99-mc-09999 Document 1465-1 Filed 11/19/18 Page 10 of 18 PageID #: 159767



                                                           5,845,070




                                                          APPENDIX A-1
                craws.sql
                Copyright 1996
                CREATE TABLE AWS ACCOUNT (
                    USERID CHAR (10) NOT NULL,
                    PURCHASE STATUS CHAR (1) NOT NULL,
                    USED AMOUNT NUMBER (10,2) NOT NULL,
                    CREDIT_LINE NUMBER (10,2) NOT NULL,
                    LAST MOD TMSTMP DATE NOT NULL
                    )
                    TABLESPACE TOK1 USER TABLE
                s



                CREATE INDEX ZABOw05 ZABOZ05 ON Aws ACCOUNT (
                    USERD
                    )
                    tablespace TOKI USER INDEX

                CREATE TABLE AWS EVENT (
                    USERID CHAR (10) NOT NULL,
                    MERCHANT ID NUMBER (38) NOT NULL,
                    AWS EVENT STATUS CHAR (1) NOT NULL,
                    MERCHANG ISP ID CHAR (10) NOT NULL,
                    MERCH RQST CD CHAR (10) NOT NULL,
                    MERCHRQST AMT NUMBER (10.2) NOT NULL,
                    EVENT TIMESTAMPDATE NOT NULL,
                    Aws EVENT ID NUMBER (38) NOT NULL
                    )
                    tablespace TOKI SESSION TABLE

             3() CREATE INDEX ZABOB05 ZABQB05 ON AWS EVENT (
             3.    Aws EVENT ID
             32    )
             33    tablespace TOKISESSION INDEX
             34
             35
             36 CREATE TABLE AWS IP ADDRESS (
             37    FRAMED ADDRESS CHAR (15) NOT NULL,
             38    ISP IPADDRESS CHAR (15) NOT NULL,
             39    ACCT SESSION ID CHAR (16) NULL,
             4()   NAS IDENTIFIER CHAR (15) NULL,
             41    USERID CHAR (10) NULL,
             42    LOGIN DATE DATE NULL,
             43    ISP ED CHAR (10) NOT NULL,
             44    TARGETIPADDRESS CHAR (15) NULL
             45    )
             4(y   tablespace TOKI OTHER TABLES
             47
             48
             49 CREATE INDEX ZABON05 ZABOT05 ON AWSIP ADDRESS   (
             5()   FRAMED ADDRESS
             5     )
             52    tablespace TOKI OTHER INDEXES
             53
             54
             55 CREATE TABLE Aws MERCHANT (
             56    MERCHANT ID NUMBER (38) NOT NULL,
             57    MERCHANT_NAME CHAR (40) NOT NULL,
             58    MERCHANT ISP ID CHAR (10) NOT NULL,
             59    MERCHANT PASSWORD CHAR (10) NOT NULL
             6()   )
             6     tablespace TOKI OTHER TABLES
             62
             63
             64 CREATE INDEX ZABOG05 ZABOK05 ON AWS MERCHANT    (

                                                                         Page 1
Case 1:99-mc-09999 Document 1465-1 Filed 11/19/18 Page 11 of 18 PageID #: 159768



                                                                         5,845,070
                                                                                         10




                   Appendix A-1 (continued)
             65       MERCHANT ID,
             66       MERCHANTISP ID
             67       )
             68       tablespace TOKI OTHER INDEXES
             69
             70
             7     passignks sists in it was kissists
             72    * Sequences
             73    st that is koksix was sessessert
             74    create sequence aws eventid seq
             75             increment by 1
             76             start with 100
             77             maxvalue le -- 9
             78             minvaluel
             79             cache 20
             80
             8
             82    fencessessessssssssssss-know
             83    * Inserting default values
             84    kaikh kid kiddikidd had kiss did skelf
             85
             86    f** Aws IP ADDRESS "f
             87    insert into AWSIPADDRESS
             88        (FRAMED ADDRESS, ISP IP ADDRESS, ISP ID)
             89    values (206. .167.200', '206.1.167.24', 'AWS-ISP");
             90    insert into AWSIPADDRESS
             9         (FRAMED ADDRESS, ISP IP ADDRESS, ISP ID)
             92    values (206.1.167.201', '206.i.167.24', 'AWS-ISP"):
             93
                   f** Aws MERCHANT +1
             95    insert into AWS MERCHANT
             96.      (MERCHANT ID, MERCHANT_NAME, MERCHANT ISP ID, MERCHANT PASSwORD)
             97    values (1001, 'Sony', 'SNY', 'NOPasswd');
             98    insert into AWS MERCHANT
             99       (MERCHANT ID, MERCHANT_NAME, MERCHANT ISP ID, MERCHANT PASSWORD)
             OO values (1002, "Philips", "PHLPS', 'NOPsswd");
             Ol
             O2 commit;
             O3 exit;




                                                                                              Page 2
Case 1:99-mc-09999 Document 1465-1 Filed 11/19/18 Page 12 of 18 PageID #: 159769



                                                                 5,845,070
                                 11                                            12




                                                                APPENDIX A-2
                  db0.sql
                  Copyright 1996
                  1 inted in the ski - six kid did
                  ** OTHER tables
                  wrote their tre++4+ + resentendef

                  CREATE TABLE ROUTING (
                          MACHINE ID          CHAR (2).
                          MACHINE NAME        CHAR (20)


                  CREATE TABLE TOKI ROUTING (
                          MACHINE_ID          CHAR (2)
                          NUMBER OF USERS NUMBER (38),
                          ASSIGN LOT FLAG CHAR (1),
                          USERTYPE        CHAR (1)
                          )


                  CREATE TABLE TOKIJADDRESS (
                         ADDRESS ID       CHAR (10),
                          CUSTOMER ID         CHAR (10),
                          USERIE CHAR (0),
                          ZIP code            CHAR (20),
                          ADDRESS LINE1       VARCHAR2 (200),
                          ADDRESS LINE2       CHAR (50),
                          EMAIL ADDRESS       CHAR (50),
                          PROVINCE            CHAR (20),
                          crTY CHAR (20),
                          ADDRESS TYPE   CHAR (5),
                          CUSTOMER CONTACT                 CHAR (50),
                          SALES REP      CHAR (50),
                          PHONETCCSTMRCNTCT                CHAR (50),
                          PHONETIC    SALEs REP            CHAR (50),
                          PHONETIC    critY   CHAR (20),
                          PHONETIC    PROVINCE             CHAR (20),
                          PHONETIC    ADDRSSLN1            VARCHAR2 (200),
                          PHONETIC    ADDRSSLN2            CHAR (50)
                          )


                 CREATE TABLE TOKI JCUSTOMER (
                        custom ER ID     CHAR (10).
             43         COMPANY NAME CHAR (50),
                        PHONETIC COMPANYNM                 CHAR (50),
                        CREATED BY       CHAR (10),
                        CREATION TMSTMP DATE,
                        LAST MODIFIED BY                   CHAR (10),
                        LAST MOD TMSTMP DATE,
             49         COUNTRY_CODE CHAR (3),
             S()        COMPANY TYPE     CHAR (5),
             5          COMPANY STATUS CHAR (3)
             52         )
             53
             54
             55 CREATE TABLE TOKILOT (
             56         LOT NUMBER     CHAR (3),
             57        ORDER ID        NUMBER (38),
             S8        NUMBER OF USERS NUMBER (38),
             59        MACHINEID        CHAR (2),
             6()       LOT ID NUMBER (38)
             6         )
             62
             63
             64 CREATE TABLE TOKI ORDER (


                                                                                    Page 1
Case 1:99-mc-09999 Document 1465-1 Filed 11/19/18 Page 13 of 18 PageID #: 159770



                                                                5,845,070
                                 13                                         14




                   Appendix A-2 (continued)
             65        ORDER ID           NUMBER(38),
             66        CUSTOMER ID        CHAR (10.)
             67        ORDER STATUS       CHAR (1),
             68        NUMBER OF USERS NUMBER (38),
             69        SECONDS ALLOTTED                NUMBER (38),
             7()       ORDERADDED DATE                 DATE,
             7         LAST MOD TMSTMP DATE,
             72        LAST MODIFIED BY                CHAR (10),
             73        CREATED BY         CHAR (10),
             74        CREATION TMSTMP DATE,
             75        INVOICE ID         CHAR (10),
             76        DELIVERY DATE      DATE,
             77        EXPIRATION DATE DATE,
             78        PRINT REQUEST DATE              DATE,
             79        PRINT_RECV DATE DATE,
             80        PRINT PURCH ORDER               CHAR (15),
             8.        PRINT INVOICE ID                CHAR (15),
             82        CUST PURCHORDER                 CHAR (5)
             83        )
             84
             85
             86 CREATE TABLE TOKI PAYMENT (
             87         USERD      CHAR (10),
             88        PAYTYPE            CHAR (15),
             89         INSTITUTION       CHAR (15),
             90         ACCOUNT NUMBER CHAR (15),
             9          APPR_NUMBER       CHAR (20),
             92         EXPIRATION DATE DATE,
             93         PRORITY           CHAR (S),
             94        CARD HOLDER        CHAR (50),
             95        COMMENTS           VARCHAR2 (300)
              97
              98
              99 CREATE TABLE TOKIPHONE FAX (
              ()()       CUSTOMER ID        CHAR (10),
              ()          USERD CHAR (10),
              O2         PHONE AREA CODE CHAR (10),
              03         PHONE NUMBER       CHAR (15),
             104          PHONE EXTENSION CHAR (5),
              05          PHONE PREFIX      CHAR (5),
              O6          PHONE TYPE        CHAR (5),
              07          FAX AREA CODE CHAR (10),
             108          FAX NUMBER        CHAR (15)
              09         )
             110
                 l
                2 CREATE TABLE TOKI SESSION (
               13         USERID CHAR (10)
               14         NAS IDENTEFIER CHAR (15),
               15         NAs PORT          NUMBER (38),
                 6        ACCT SESSION ID CHAR (16),
              17          FRAMED ADDRESS CHAR (15),
               18         EVENT STATUS      CHAR (1),
             119          ACCTSESSION TIME               NUMBER (38),
             120          LOGIN DATE        DATE
              2           LOGOUT DATE       DATE
              22         )
             123         TABLESPACE TOKI SESSION
              24
              25
              26 CREATE TABLE TOKI USER (
              27         CUSTOMER ID        CHAR (10).
              28         ORDER ID           NUMBER (38),
              29          USERID CHAR (10),
              3()         PASSWORD          CHAR (10),
             13            SECONDS USED       NUMBER (38),
             132           LOT NUMBER         CHAR (3),
              33           STATUS CHAR (),
              34           SECONDS ALLOTTED                  NUMBER (38),
              35           SECONDS REMAINING                 NUMBER (38),

                                                                                 Page 2
Case 1:99-mc-09999 Document 1465-1 Filed 11/19/18 Page 14 of 18 PageID #: 159771



                                                                    5,845,070
                                  15                                                16




                    Appendix A-2 (continued)
             136           LAST LOGIN TMSTMP                    DATE,
              37           LAST LOGOUT TMSTMP                   DATE,
              38           COUNTRY CODE     CHAR (3),
              39           CREATED BY       CHAR (10),
             14()          CREATION TMSTMP DATE,
              4.           LAST MODIFIED BY                     CHAR (10),
              42           LAST MOD TMSTMP DATE
              43           )
              44           TABLESPACE TOK_USER TABLE
              45
             146
              47 1 kg
              48 akahir INDEX
              49 +xf
              S()
              Sl CREATE INDEX TOKI JADDRESS 1 ON
              52        TOKIJADDRESS (ADDRESSID)
              53
              54
              55    CREATE INDEX TOKI JCUSTOMER II ON
             156           TOKI JCUSTOMER (CUSTOMER ID)
              57
              58    CREATE INDEX TOKILOT II ON
              59           TOKILOT (LOT ID)
              6()
              6
             l62    CREATE INDEX TOKI ORDERI1 ON
             163           TOKI ORDER (ORDER ID)
              64
              65
             l66    CREATE INDEX TOKI PAYMENT_1 ON
              67           TOK PAYMENT (USERID, DBID TOKI PAYMENT)
             168
             169
              7()   CREATE INDEX TOKIPHONE FAX I1 ON
              7            TOK PHONE FAX (PHONE ID)
              72
              73
              74    CREATE INDEX TOKI SESSION. In ON
              75           TOKI SESSION (ACCT SESSION ID, USERID, NAS IDENTIFIER)
              76           TABLESPACE TOKI_USER INDEX
              77
              78
              79    CREATE INDEXTOK_USER         ON
             180            TOKI USER (USERID)
             181            TABLESPACE TOKI_USER INDEX
              82
              83
             E84 CREATE TABLE TOK SECURITY (
              85         SYSTEM GROUP ID CHAR (10),
              86          PROCESS ID      CHAR (40)
              87         )
             188
             189
             19() CREATE TABLE TOKI SYSTEM USER (
             19             SYSTEM USERID        CHAR (10),
              92        SYSTEM GROUP ID CHAR (10).
             193         PASSWORD         CHAR (10)
              94        )
              95
              96
              97 CREATE INDEX TOKI SECURITY 1 ON
              98        TOKI SECURITY (SYSTEM GROUP           ID, PROCEss ID)
             199
             200
             20 CREATE INDEX TOK SYSTEM USER ON
             202       TOK SYSTEM USER (SYSTEM USERID)
             203




                                                                                         Page 3
Case 1:99-mc-09999 Document 1465-1 Filed 11/19/18 Page 15 of 18 PageID #: 159772



                                                                5,845,070
                                 17                                           18




                                                               APPENDIX A-3
                   db0.sql
                   Copyright 1996
                   CREATE TABLE TOKI IND USER (
              2            USERED CHAR (10).
              3.           PASSWORD           CHAR (10),
              4           BILL TO CHAR (10),
              5           SERVICE TYPE       CHAR (15),
              6           SECONDs USED       NUMBER (38),
              7           LAST LOGINTMSTMP                DATE,
              8           LAST LOGOUT TMSTMP              DATE,
              9           SECONDS MAX        NUMBER (38),
              ()          COUNTRY_CODE        CHAR (3),
             1            BELONG TO        CHAR (10),
             l2           STATUS    CHAR (1),
             13           CREATED BY       CHAR (10),
             14           CREATION TMSTMP DATE,
               5          LAST MODIFIED BY                 CHAR (10),
             16           LAST MOD TMSTMP DATE
               7          )
             18           TABLESPACE TOKI_USER TABLE
             19
             20
                   CREATE TABLE TOKI IND USER INFO (
                          USER PHON FIRST NM               CHAR (50),
                          USER PHON_LAST NM                CHAR (50),
                          USERLAST NM       CHAR (50),
                          USER FIRST NM     CHAR (50),
                          USERD       CHAR (10),
                          USERENGL FIRST NM                CHAR (50),
                          USERENGL LAST NM                 CHAR (50),
                           BRTHDATE           DATE,
                          OCCUPATION          CHAR (50),
                          EMAIL ADDRESS1 CHAR (50),
                          EMAIL ADDRESS2 CHAR (50),
                          EMAIL ADDRESS3 CHAR (50),
             34           EMAILPASSWORD1 CHAR (10),
             35           EMAIL PASSWORD2 CHAR (10),
             36           EMAIL PASSWORD3 CHAR (10),
             37           GARD FIRST NM CHAR (50),
             38           GARD PHON FIRST NM               CHAR (50),
             39           GARD ENGL FIRST NM               CHAR (50),
             40           GARD PHON LAST NM                CHAR (50),
             4.           GARD LAST NM     CHAR (50),
             42           GARD ENGL LASTNM                 CHAR (50),
             43           SEX     CHAR (1),
             44           COMPANY NAME        CHAR (50),
             45           COMMENTS            VARCHAR2 (300)
             46           )
             47           TABLESPACE TOKI USER TABLE
             48
             49
             5()   CREATE INDEX TOK IND USER II ON
             5.           TOKI INDUSER (USERID)
             52           TABLESPACE TOKI_USER INDEX
             53
             54
             55    fed
             56    ** SEQUENCE
             57
             58
             59    CREATE SEQUENCE ADDRESS ID SEQ
             60           INCREMENT BY
             6            START WT     00
             62           MAXVALUE 1e-19
             63           MINVALUE
                          CACHE 30


                                                                                   Page
Case 1:99-mc-09999 Document 1465-1 Filed 11/19/18 Page 16 of 18 PageID #: 159773



                                                           5,845,070
                                  19                                   20




                    Appendix A-3 (continued)
             65
             66 CREATE SEQUENCE CUSTOMER ID SEQ
             67         NCREMENT BY 1
             68        START WITH 00
             69         MAXWALE 1 - 9
             7()        MINWALUE
             7         CACHE 30
             72
             73 CREATE SEQUENCE KANJI ID SEQ
             74        INCREMENT BY
             75        START WITH 100
             76         MAXVALUE e -- 9
             77        MINVALUE
             78        CACHE 30
             79
             80 CREATE SEQUENCE LOT NUMBER SEQ
             81         NCREMENT BY 1
             82        START WITH 100
             83        MAXVALUE le. --27
                            MINWAJE
             85        CACHE 20
             86
             87 CREATE SEQUENCE ORDER ID SEQ
             88         INCREMENT BY
             89        START WITH 100
                       MAXVALUE le -- 9
             9         MINVALUE
             92        CACHE 3O
             93
             94 CREATE SEQUENCE PHONE ID SEQ
             95        INCREMENT BY 1.
             96        START WITH 00
             97        MAXVALUE e--9
             98        MINVALUE
             99        CACHE 30
             ()()
               Ol CREATE SEQUENCE SESSION ID SEQ
             102           INCREMENT BY
               03         START WITH 100
               04         MAXVALUE e--9
               ()5        MINVALUE
               ()6        CACHE 30
               07
               ()8 CREATE SEQUENCE TOKI PAYMENT ID   SEQ
             109          INCREMENT BY 1
                 ()       START WITH 100
             1            MAXVALUE e - 9
             l12          MINVALUE I
                13        CACHE 30
               14
               15 CREATE SEQUENCE TOKI SEED SEQ
             16            INCREMENT BY
             117          START WITH 100
                18         MAXVALUE 1e-27
                19         MINWAUE
             120          CACHE 20




                                                                            Page 2
Case 1:99-mc-09999 Document 1465-1 Filed 11/19/18 Page 17 of 18 PageID #: 159774



                                                                    5,845,070
                                   21                                                                        22
          Although the invention has been described with particular                accessing the internet by the user entering a first data Set
       reference to certain preferred embodiments thereof, varia                      into a computer based controller to control modems and
       tions and modifications can be effected with the Spirit and                    communication protocols,
       Scope of the following claims.                                              establishing a data base containing user's confidential
         What is claimed is:                                                          information Subject to authentication with a user's first
          1. A method of authenticating a user's confidential infor                   data Set,
       mation and preserving the confidentiality against unautho                   Submitting Said first data Set to an authentication control
       rized use, Said information being essential for conducting                    module requesting authentication of the user, Said
       Internet transactions between a log-in and log-out Session,                   authentication control module including a data base
       comprising the Steps of:                                                      containing user's confidential information, and authen
          accessing the Internet by the user entering a first data Set               tication Server containing validation data for authenti
             into a computer based controller to control modems and                  cating an internet entity approved for conducting Inter
             communication protocols,                                       15       net transactions, comparing the user's first data Set
          establishing a data base containing confidential informa                   incident to accessing the internet with the confidential
             tion Subject to authentication with a user's first data Set,            information in the database and Subject to a validating
          Submitting Said first data Set to a tracking and authenti                  match Said computer based controller for controlling
             cation control module requesting authentication of the                  modems and communication protocols issuing a Sec
             user, Said tracking and authentication control module                    ond data Set;
             including a data base containing user's confidential                  monitoring the user's Selection of an internet entity by the
             information, an authentication Server for authenticating                tracking and authentication module and the authenti
              Said first data Set and a certification Server, Said certi              cation server and wherein the POP issues a third data
              fication Server containing validation data for authenti       25        Set, Said Second data Set and third data Set being issued
              cating and internet entity approved for conducting                      in real time uSable for the internet log-in transaction;
              internet transaction;                                                   and
         comparing the user's first data Set input to the authenti                 consummating a transaction Subject to the authentication
           cation Server incident to accessing the internet with the                  of the second and third data sets with the first data set
           I.D. and password in the data base and Subject to a                        in the database thereby tying the confidential informa
           validating match;                                                          tion to the user whereby the confidential information is
         issuing a Second data Set in real time by the authentication                 retained undisclosed in the data base.
           server subject to a validation match of the I.D. and                    8. The method as claimed in claim 7 wherein the third data
           password with the data in the database usable for the            35
                                                                                 set is the destination address of the internet entity browsed
              instant transaction;                                               or engaged by the user.
         Submitting the Second data Set to the certification Server                 9. The method as claimed in claim 7 wherein computer
           upon the initiation of a transaction by the user;                     based controller for controlling modems and communication
         consummating the transaction Subject to validation of the          40   protocols is a point of presence program.
           Second data Set by tying the confidential information in                10. The method as claimed in claim 7 wherein the
           the data base to the user whereby the confidential                    certification Server identifies the Internet Entity as autho
            information is retained undisclosed in the data base.                rized to conduct transactions on the Internet.
         2. The method as claimed in claim 1 wherein the second                     11. The method as claimed in claim 7 wherein the
       data set is a framed-IP-address.                                     45   authentication control module tracks the Internet Entity
         3. The method as claimed in claim 1 wherein the framed                  browsed or engaged by the user during the Session updating
       -IP- address is confirmed by the database and the authori                 the database and issuing a new third data Set with each Such
       Zation control module certifies the credit Standing of the                browsing or engagement contact.
       USC.
                                                                            50
                                                                                   12. The method as claimed in claims 1 and 7 wherein the
         4. The method as claimed in claim 1 wherein the user                    database can alternately authorizes the certification module
       initiates an Internet transaction by inputting the Second data            to instruct the Internet Entity to bill any charges directly to
       set to the Internet Entity and said Internet Entity queries the           the user.
       certification server to verify the identity of the second data               13. A method of controlling the confidentiality of a user's
       Set as a condition of completing the transaction.                    55   Confidential information against unauthorized use, Said
         5. The method as claimed in claim 1 wherein the database                information being essential for conducting internet transac
       comprises a Series of look-up tables containing the first data            tions comprising the Steps of:
       Set, the Second data Set and the confidential information.                   providing a data base for tracking and authenticating
         6. The method as claimed in claim 5 wherein the tables in
       the database are updated in real time keeping track of each          60        information input to a tracking and authentication
       transaction.                                                                   module, Said tracking and authentication module
          7. A method of controlling a user's confidential informa                    including an authentication Server and certification
       tion and preserving the confidentiality against unauthorized                   Server,
       use, Said information being essential for conducting internet        65     establishing a Series of look up tables in Said database that
       transactions between a log-in and log-out Session, compris                     record the i.d. and password of the user, the framed IP
       ing the Steps of                                                               address, destination IP address and the user's
Case 1:99-mc-09999 Document 1465-1 Filed 11/19/18 Page 18 of 18 PageID #: 159775



                                                             5,845,070
                                 23                                                                24
          confidential information, Said tables including a user         inputting in real time the Second data Set to the look up
          table containing the addressability information of the           tables;
          uSer,                                                          consummating a transaction Subject to the authentication
        Submitting a first data Set into the tracking and authenti   5     of the second data set with the information in the user
          cation module; -                                                 table confirming the user as the owner of the confiden
        performing a validation check of the user's first data Set                        9.
          with the confidential information in said user table:            tial information, whereby the confidential information
        issuing a Second data Set responsive to a Successful               is maintained undisclosed in a Series of look up tables.
          validation of the first data set with the information in
          the series of tables;                                                                k   .   .   .   .
